Filed 9/1/20 Riddle v. Vallely CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                  DIVISION THREE


 SUSAN [BIDART] RIDDLE, as Trustee,
 etc.,
                                                                         G057397
      Plaintiff and Appellant,
                                                                         (Super. Ct. No. 30-2015-00808124)
           v.
                                                                         OPINION
 JOHN VALLELY et al.,

      Defendants and Respondents.



                   Appeal from a judgment of the Superior Court of Orange County, Layne H.
Melzer, Judge. Affirmed.
                   Claremont Land Group, Geralyn L. Skapik, Mark C. Allen III and Blair J.
Berkley for Plaintiff and Appellant.
                   Law Office of Harry S. Carmack and Harry S. Carmack for Defendants and
Respondents.
                                              *              *              *
              This is a dispute between neighboring property owners on Balboa Island in
the City of Newport Beach (the City). The City leased the tidelands in front of the
properties to one of the property owners, who operates a commercial pier that extends in
front of both properties. The other property owner asserts the City improperly issued the
lease and complains the pier “encroaches” in front of her property, foreclosing her access
to the harbor. She brought a complaint and petition for writ of mandate against her
neighbor and the City, asserting claims for inverse condemnation, declaratory relief, and
violations of due process, the Ralph M. Brown Act (Brown Act) (Gov. Code, § 54950 et
seq.), the City Charter, and City Council Resolution No. 2012-97 regarding commercial
tidelands leases. The trial court granted the City’s motion for summary adjudication
(MSA) on her inverse condemnation claim, and following a bench trial, it entered
judgment for defendants on the remaining claims. For the reasons discussed below, we
affirm.

                                          FACTS
              Plaintiff Susan [Bidart] Riddle, as trustee of the Leonard A. Bidart Family
Trust under Trust Agreement Dated August 15, 2001, has owned the real property located
at 510 and 510½ South Bay Front on Balboa Island in the City of Newport Beach since
1993. Defendant John Vallely and his wife, Karen Vallely, as co-trustees of the John
Stephen Vallely Trust, own the neighboring real property located at 508 South Bay Front.
The Vallely family has owned and lived in that property for over 80 years.
              Both properties overlook the water, but they are separated from Newport
Bay by an eight-foot-wide City-owned public walkway. The City holds title to the
tidelands in Newport Bay in trust from the State of California.
              Vallely and his wife operate a commercial business, Vallely Boat Rentals
(a sole proprietorship), in those tidelands. The pier, dock, and floats have existed in their
current configuration since the late 1930s, when Vallely’s father added the dock and


                                              2
floats under permits issued by the City and the Army Corps of Engineers. Vallely has
managed his family’s business since 1976.
               Although the Vallely pier was already there when Riddle purchased her
property in 1993, Riddle now objects to the pier’s existence because it “encroaches” in
front of her property, blocks her access to the harbor, and prevents her from applying for
a permit to build her own pier.
               After Vallely’s mother died in 2012, Vallely applied to have the permit for
the pier, which the City had issued to his parents’ family trust, transferred to his own
family trust. The City denied his transfer application because at the time, the Newport
                                  1
Beach Municipal Code (NBMC ) required a new pier permit application under the
circumstances. (See NBMC § 17.35.020(F) [“In areas where existing piers and floats
encroach in front of abutting upland property owned by others, a new permit approved by
the Harbor Commission shall be required upon: [¶] . . . [¶] (3) Any change of existing
ownership of the abutting upland property owned by the permittee or upon the death of
the permittee . . .”].)
               Vallely filed a petition for writ of mandate to require the City to transfer his
parents’ permit to him. The trial court denied his petition, noting the relevant provisions
of the NBMC were “confusing” and “riddled with uncertainty.” Vallely appealed.
               While his appeal was pending, in December 2013, the City adopted
Ordinance No. 2013-27, which amended NBMC Chapter 17.60 and
subsection 17.35.030(B)(2) regarding leases and permits for piers in the tidelands.
Among other things, the ordinance amended NBMC section 17.60.060(E) to “allow a
person to apply for a commercial pier permit or lease in front of or encroaching upon


       1
               The NBMC has undergone various revisions in recent years. This opinion
utilizes the 2015 version, which was introduced as an exhibit at trial and which controlled
during the events in question.


                                               3
abutting upland property not owned or leased by the person applying for the permit.”
(Italics added.) The amended code section also exempted commercial pier leases and
permits “from any provision requiring involvement of the owner or long-term lessee of
an abutting upland property.”
              After these legislative changes took effect, Vallely learned he could operate
his commercial pier business under a tidelands lease and thus did not need to pursue a
permit transfer via his pending appeal. Vallely’s litigation counsel and the assistant city
attorney negotiated a lease in which Vallely Boat Rentals leased the tidelands in front of
the Vallely and Riddle properties from the City for a 50-year period. Subject to revisions
which we discuss below, the lease resembled the model commercial tidelands lease
template that the City Council had approved and adopted in late 2012 in Resolution No.
2012-97. The City Manager signed the Vallely lease on behalf of the City, and Vallely
signed on behalf of Vallely Boat Rentals. The lease was issued without a public hearing
or any formal notice to Riddle.
              One day after the lease’s effective date, Vallely dismissed his appeal in the
permit transfer litigation. The City Manager and the assistant city attorney concede the
lease was designed to resolve the litigation and moot Vallely’s appeal. There is no
evidence the City Council approved any sort of formal settlement with Vallely.
              Riddle takes issue with both the Vallely lease and the way it was issued.
She contends the lease damages her littoral rights in the tidelands, including her right to
access the harbor and her right to build her own pier. She contends the City Manager
lacked the authority to issue the Vallely lease, and she asserts the lease does not comply
with local law regarding commercial tidelands leases. Riddle further complains the City
Council secretly settled Vallely’s pier permit transfer litigation by issuing the lease,
without giving her notice of the lease or an opportunity to be heard, and without
following the requirements of the Brown Act.



                                              4
              Riddle sued the City and Vallely (collectively, Defendants) to invalidate the
lease. In her operative Third Amended Verified Petition for Writ of Mandate and
Complaint, Riddle asserted five claims: (1) declaratory relief that the lease is invalid;
(2) petition for a writ of mandate invalidating the lease as a violation of the City Charter
and Resolution No. 2012-97 concerning commercial tidelands leases; (3) petition for a
writ of mandate invalidating the lease as a violation of Riddle’s due process rights;
(4) violation of the Brown Act (against the City only); and (5) inverse condemnation
(against the City only).
              The City filed an MSA on Riddle’s inverse condemnation claim, asserting
Riddle has no property right in the leased tidelands and thus cannot show a taking
                                                                                   2
occurred. The trial court agreed and granted summary adjudication for the City.
              Trial then commenced on the remaining four causes of action. After trial,
the trial court issued a detailed 14-page statement of decision ruling in Defendants’ favor,
and it entered judgment for Defendants on all five causes of action. Riddle appealed.

                                      DISCUSSION
       1.     Inverse Condemnation
              Riddle first contends the trial court erred in granting summary adjudication
for the City on her inverse condemnation claim. According to Riddle, a triable issue of
fact exists as to whether the Vallely lease harmed her littoral property rights. We review
the grant of summary adjudication de novo, applying the same standards we apply in
reviewing an order granting a motion for summary judgment, and considering all the
evidence set forth in the moving and opposition papers, except that to which objections
have been made and sustained. (Smith v. Wells Fargo Bank, N.A. (2005)
135 Cal.App.4th 1463, 1471-1472.)

       2
               The City also sought summary adjudication on Riddle’s fourth cause of
action, but the trial court denied that portion of its motion.


                                              5
              To bring a successful inverse condemnation claim, a plaintiff “must prove
that a public entity has taken or damaged [her] property for a public use.” (Pacific Bell v.
City of San Diego (2000) 81 Cal.App.4th 596, 602.) That is, she “‘must show there was
an invasion or appropriation (a “taking” or “damaging”) of some valuable property right
which the property owner possesses by a public entity and the invasion or appropriation
directly and specially affected the property owner to [her] injury.’” (City of Los Angeles
v. Superior Court (2011) 194 Cal.App.4th 210, 221.)
              Riddle contends the City damaged her property rights by allowing the pier
on Vallely’s leased premises to “encroach” in front of her property and foreclose her
access to the harbor. The City holds title to the tidelands where the offending pier and
floats are located, but Riddle insists she owns the “full complement of littoral property
rights” in those tidelands, including the right to build a pier out to the line of navigability
and the right of access from every part of her frontage across the foreshore. According to
Riddle, these rights were harmed by the issuance of the Vallely lease. We cannot agree.
              Littoral rights are water rights enjoyed by landowners whose property
“border[s],” is “adjacent to,” or “abut[s]” a natural lake, pond, sea, or ocean. (See State
of Cal. ex rel. State Lands Com. v. Superior Court (1995) 11 Cal.4th 50, 63, fn.1; Kendall
v. Walker (2009) 181 Cal.App.4th 584, 593; Tusher v. Gabrielsen (1998) 68 Cal.App.4th
131, 146-147; see also L.A. Athletic Club v. Santa Monica (1944) 63 Cal.App.2d 795,
799 [properties that “no longer bordered upon the sea” were not littoral properties].) “A
littoral owner has been held to have the right to build a pier out to the line of navigability;
a right to accretion; [fn. omitted] a right to navigation (the latter right being held in
common with the general public) [citation]; and a right of access from every part of his
frontage across the foreshore [citation].” (Marks v. Whitney (1971) 6 Cal.3d 251, 263
(Marks).)
              Riddle’s property neither borders nor abuts the tidelands. As Riddle
conceded in her declaration and separate statement opposing the City’s MSA, and during

                                               6
oral argument, there is an eight-foot-wide City-owned public walkway that runs between
her property and Newport Bay. Riddle’s property therefore carries no ordinary littoral
rights in the tidelands.
              Riddle insists, however, that the NBMC affords her the “equivalent” of
littoral property rights, including the right to construct a residential noncommercial pier.
We again disagree. According to the NBMC, the owner of an abutting upland residential
property—which by definition includes properties on Balboa Island that are separated
from the harbor by a City-owned public walkway, like Riddle’s—may obtain a
residential pier permit if the Harbor Commission determines it is in the public interest.
(See NBMC §§ 17.01.030(A), 17.35.020(A)(1), 17.35.020(A)(8), 17.35.060, 17.60.030.)
Therefore, Riddle, as the owner of an abutting uplands property, has the right only to
                           3
apply for a pier permit.
              In any event, we need not resolve the question of Riddle’s littoral rights
because even if she did have such rights, those rights are subservient to the City’s
exercise of its powers to create and regulate the public harbor. The state, which holds all
navigable waterways in trust for the benefit of the people of California, granted the City
title in trust to the tidelands in Newport Bay in 1919. In 1978, through legislation known
as the Beacon Bay Bill, the state renewed its grant to the City of all right, title, and
interest in the tidelands and submerged lands, whether filled or unfilled, bordering upon
or under the Pacific Ocean or Newport Bay that were within the City’s corporate limits as
of July 25, 1919, for the purpose of establishing, improving, and conducting a public
harbor, and for constructing wharves, docks, piers, slips, quays, ways, and streets, among
other uses. The Beacon Bay Bill further specifies the City may lease portions of the
tidelands for up to 50 years for any purpose consistent with the trust. (See Stats. 1997,


       3
            Riddle has never applied for residential pier permit, nor has the Harbor
Commission ever determined whether such a pier would be in the public interest.


                                               7
ch. 317, §§ 1-2, pp. 2248-2254; Stats. 1978, ch.74, §§ 1-16, pp. 198-207; cf. Civ. Code,
§ 718 [tidelands granted to any city by the state may be leased for a period not to exceed
66 years unless the grant from the state specifies the term for which said lands may be
leased].)
              The fact that the City holds title to the tidelands severely limits whatever
littoral rights Riddle may claim. Although a “littoral owner has a right in the foreshore
adjacent to [her] property separate and distinct from that of the general public,” that right
is “burdened with a servitude in favor of the state [or its grantee] in the exercise of its
trust powers over navigable waters.” (Marks, supra, 6 Cal.3d at pp. 262-263; see
Colberg, Inc. v. State of California ex rel. Dept. of Pub. Wks. (1967) 67 Cal.2d 408, 422
[littoral property owner’s “right to have access to those navigable waters . . . is burdened
with a servitude in favor of the state which comes into operation when the state properly
exercises its power to control, regulate, and utilize such waters”].)
              As a result, “the littoral rights of an upland owner who does not own title to
the submerged land or tide land in front of his property are, under the law in this state,
subject to being terminated at will by any disposition which the state may choose to make
of such submerged lands or tide lands.” (City of Newport Beach v. Fager (1940)
39 Cal.App.2d 23, 31 (Fager), italics added.) Thus, such an owner cannot maintain a
claim against the state or its grantee for “depriv[ing her] of [her] property rights without
due process and without compensation.” (Ibid.) A littoral owner is “deprived of no
property right since [her] right of access over the intervening tide lands to navigable
water was a qualified right at all times subordinate to the paramount right of the state in
which title to such tide lands was vested. No right of action exists in favor of a littoral
owner whose right of access over the tide lands to navigable waters has been cut off by
the disposition which the state has made of such tide lands.” (Ibid.) “Although it is true
that as against a stranger a littoral owner of upland bordering upon navigable waters may
not be deprived of his right of access to such waters, no such right exists in favor of such

                                               8
littoral owner as against the state or its grantee in the exercise of a lawful use or
                                           4
purpose.” (Id. at p. 28, italics added.)
              Under these authorities, even if Riddle has littoral rights to access or build a
pier in the tidelands (an issue we need not decide), those rights are subservient to the
City’s powers to manage the tidelands in trust. The City’s issuance of the Vallely lease
was a valid exercise of those powers. As noted, under the Beacon Bay Bill, the City
holds title to the tidelands in trust for the purpose of establishing and conducting a public
harbor and for constructing docks and piers, among other purposes. The Beacon Bay Bill
also expressly allows the City to lease the tidelands for terms not exceeding 50 years for
purposes consistent with the trust. The Vallely lease is consistent with the trust’s
purposes, and it is for a term that does not exceed 50 years; thus it is a valid exercise of
the City’s powers. Consequently, any littoral rights Riddle may have in the tidelands
were terminated by the City’s issuance of the Vallely lease. (See Fager, supra,
39 Cal.App.2d at p. 31 [littoral rights are “subject to being terminated at will by any
disposition which the state may choose”].)
              For these reasons, Riddle cannot show the issuance of the lease amounted
to a taking of a valuable property right. The trial court therefore properly granted
summary adjudication for the City on Riddle’s inverse condemnation claim.

       2.     Writ of Mandate Invalidating the Lease
              We next consider the trial court’s denial of Riddle’s petition for a writ of
mandate invalidating the Vallely lease as a violation of the City Charter and Resolution
No. 2012-97. In this cause of action, Riddle asserted the City Council never authorized
the City Manager to issue the Vallely lease, and the City Manager exceeded the scope of

       4
              Riddle attempts to distinguish Fager on the grounds that it was a sea-wall
case in which the city was required to completely extinguish littoral property rights to
make harbor improvements for the public benefit. This seems to us a distinction without
a difference.


                                               9
his authority in doing so. The trial court rejected these contentions and entered judgment
for Defendants.
              In a mandamus proceeding, the trial court “must determine whether the
agency’s action was arbitrary, capricious, or without evidentiary support, and/or whether
it failed to conform to the law. The trial court may not substitute its judgment for that of
the agency or force the agency to exercise its discretion in a certain way.” (Association
of Irritated Residents v. San Joaquin Valley Unified Air Pollution Control Dist. (2008)
168 Cal.App.4th 535, 542.) “‘In reviewing a judgment on a petition for writ of mandate,
“[w]e review the trial court’s findings of fact for substantial evidence, and review its
legal conclusions, including its interpretation of statutory provisions, under a de novo
standard of review.”’” (Small Property Owners of San Francisco Institute v. City and
County of San Francisco (2018) 22 Cal.App.5th 77, 84.) Applying those standards here,
we find no error in the trial court’s denial of Riddle’s writ petition.
              To start, the City Manager had the authority to issue a commercial tidelands
lease to Vallely. The City Charter permits the City Council to designate a city employee
                                             5
to enter into written contracts on its behalf. Consistent with that provision, in late 2012,
the City Council adopted Resolution No. 2012-97, in which it approved and adopted a
model lease template and a model permit template for commercial tidelands uses. In
section 5 of the resolution, the City Council expressly “authorize[d] the City Manager or
his/her designee to enter into the attached lease/permit, in a form that is substantially
similar to the attached” templates. Attachment 1 to the resolution is a 38-page model
lease agreement, and attachment 2 is a 6-page model commercial tidelands permit. As
these provisions make clear, the City Council delegated to the City Manager the power to

       5
              Section 421 of the City Charter requires all contracts binding the City to
“be made in writing, approved by the City Council or [an] employee designated by the
City Council and signed on behalf of the City by the Mayor or by such other employee as
shall be designated by the City Council.” (Italics added.)


                                              10
enter into commercial pier leases so long as they are “substantially similar” to the
approved lease template.
               Riddle contends the Vallely lease is not “substantially similar” to the model
lease template adopted in Resolution No. 2012-97, and the City Manager therefore
exceeded his authority in issuing the lease. The trial court rejected this argument: “The
lease template contains approximately 166 individual provisions. In connection with
their negotiations, the City and Vallely made approximately 15 modifications (largely
eliminating certain language deemed unnecessary) while adding just a single provision.
None of these modifications have anything to do with the Riddle Property; they do not
countermand existing provisions of the Harbor Code; nor do they undermine the City’s
fundamental police power to protect the public health, safety and welfare which remains
safeguarded in the approved lease and the existing legislative structure for commercial
uses in the Newport harbor. [¶] . . . [¶] While the actual lease varies from the template
such variations are to be expected—the template must be adapted to accommodate a wide
variety of commercial uses in Newport Harbor—shipyards, fuel docks, cruise docks,
restaurant docks, marinas, etc. . . . In this context, the lease is ‘substantially similar’ to the
template.”
               Substantial evidence—most notably, the redlined comparison of the model
lease template to the Vallely lease—supports the trial court’s findings. We find no major
revisions, additions, or deletions that render the Vallely lease not “substantially similar”
to the model lease in violation of Resolution No. 2012-97. The phrase “substantially




                                               11
similar” does not mean “identical.” Indeed, in some contexts, the phrase can contemplate
                           6
notable dissimilarities.
              According to Riddle, the “[m]ost concerning” revision was the deletion of
paragraph 20 from the template concerning “surrender” of the pier premises at the end of
the lease term. Riddle contends the deletion of this language will allow Vallely to remain
in possession of the City’s tidelands indefinitely. This argument misconstrues the Vallely
lease language, which unambiguously states the lease term will be 50 years commencing
on March 12, 2015 and terminating on March 11, 2065, unless sooner terminated.
              Riddle further contends the deletion of recitals D and E from the model
lease agreement shows the Vallely lease was not substantially similar to the model lease.
We are not persuaded. Recitals D and E state the lease was entered into pursuant to a
resolution and the City previously issued a pier permit to the lessee. Neither is of
particular significance here.
              Riddle insists the City Council, in approving the template, deemed every
provision in the model lease necessary. Thus, she contends, the City Attorney could not
negotiate away provisions without consulting the City Council, and the City Manager
could not execute the lease without the City Council’s approval. Again, we disagree. In
section 5 of the resolution, the City Council expressly authorized the City Manager to
enter into leases that are “substantially similar” to the template. Nowhere does the




       6
               For example, in the copyright context, a plaintiff may establish that the
defendant copied her work by showing the defendant had access to the copyrighted work
and the two works are “substantially similar”—that is, that the two works share an
objective similarity of ideas and expression, and an ordinary, reasonable person would
find their total concept and feel to be substantially similar. (Williams v. Gaye (9th Cir.
2018) 895 F.3d 1106, 1119 [upholding decision that Pharrell Williams and Robin
Thicke’s song “Blurred Lines” infringed copyright in Marvin Gaye’s song “Got To Give
It Up”].)


                                             12
resolution require the City Manager or his designee to seek the City Council’s approval
of the modified lease, as Riddle suggests.
              Riddle insists the lease could not have been entered into pursuant to
Resolution No. 2012-97 because the resolution only allows the conversion of existing
permits to leases, and because Vallely Boat Rentals did not have an existing pier permit
                                                     7
in place when the lease was issued in March 2015. Not so. Section 2 of the resolution
does state the model lease template “satisfies the requirement of NBMC Section
17.60.060(A) covering the conversion of existing permits to leases” (italics added), but
the resolution does not require a permit to be in place for a lease to issue. In fact,
recital E in the model lease specifically contemplates that a prior permit will have expired
before the lease’s effective date: “The City previously issued City Pier Permit Number
____ (‘Permit’) for the Premises; City Pier Permit Number ___, which shall expire
February 28, 2013 after which time the City has stated such Permit will not be renewed
and Lessee or any other party has no continuing rights in such Permit after such date.”
Further, NBMC section 17.60.060(A) expressly allows commercial tideland users to
pursue either a lease or a permit: “In the event public trust lands are used by an entity
other than the City, then that entity shall enter into a lease or permit with the City.” Thus,
neither Vallely nor his sole proprietorship needed to have a permit in place for the lease
to issue.
              We conclude Riddle did not establish the City Manager’s issuance of the
lease was arbitrary, capricious, without evidentiary support, or in violation of the law.
The trial court properly denied Riddle’s petition for writ of mandate.




       7
             The City issued permits to Vallely Marina, not Vallely Boat Rentals, for the
period of March 1, 2013 to February 28, 2015. The Vallely lease took effect on
March 12, 2015, about two weeks after the second permit expired.


                                              13
       3.     Declaratory Relief Invalidating the Lease
              We next consider Riddle’s declaratory relief cause of action, in which she
                                                                 8
sought a declaration that the Vallely lease is void and invalid. The trial court denied
Riddle any relief, reasoning that “declaratory relief is not an available vehicle for
challenging the [administrative] decision of the City Manager to approve the Vallely
lease.” The correctness of this ruling presents a question of law, which we review
de novo.
              “It is settled that an action for declaratory relief is not appropriate to review
an administrative decision.” (State of California v. Superior Court (1974) 12 Cal.3d 237,
249.) “A declaratory relief action is an appropriate method for obtaining a declaration
that a statute or regulation is facially unconstitutional,” but administrative mandamus is
‘“the proper and sole remedy”’ where a local agency’s administrative decision is at issue.
(Tejon Real Estate, LLC v. City of Los Angeles (2014) 223 Cal.App.4th 149, 154-155
[collecting cases].)
              The City Manager’s approval and execution of the lease and the City’s
issuance of the lease were both administrative decisions involving the lease procedures
outlined in the NBMC and Resolution No. 2012-97. Accordingly, Riddle cannot
challenge the validity of the lease by way of a claim for declaratory relief. The trial court
thus properly entered judgment for Defendants on this cause of action.

       4.     Due Process
              Riddle’s third cause of action claims she suffered a violation of her due
process rights. In her operative complaint, Riddle alleged she has vested littoral property


       8
               Defendants assert Riddle abandoned any challenge to the trial court’s ruling
on her declaratory relief cause of action because her opening brief fails to address the
court’s ruling. While this is true, her brief does present various arguments why the
Vallely lease should be “declared void.” We therefore exercise our discretion to consider
this cause of action.


                                              14
rights to access the water adjacent to her property, and the City’s issuance of the Vallely
lease deprived her of her right to seek a permit for a residential dock without notice or an
opportunity to be heard. After reviewing her due process claim de novo (In re Jonathan
V. (2018) 19 Cal.App.5th 236, 241), we conclude no notice of the lease was required, and
we find no due process violation.
               We begin by observing the statewide legislative protocol regarding city
leases did not require the City to give Riddle notice of the Vallely lease. California law
allows cities to lease property they own or control for up to 55 years without providing
notice or opportunity to be heard. (Govt. Code, § 37380, subd. (a).) Although this same
section imposes notice and public hearing requirements on leases longer than that period
(id., subd. (b)(3)), those requirements do not apply to charter cities, such as Newport
Beach. (Id., subd. (b); see also Civ. Code, § 719, subds. (c), (e), (f) [public hearing
requirements for leases of city property do not apply to charter cities, nor to general law
cities’ leases of tidelands].)
               Nor did local law require the City to give Riddle notice of the lease. The
NBMC section on commercial leases of tidelands that encroach upon an abutting upland
property expressly dispenses with any notice obligation, stating that “[c]ommercial
uses . . . are exempt from any provision requiring involvement of the owner . . . of an
abutting upland property.” (NBMC § 17.60.060(E).)
               Riddle relies on NBMC section 17.35.020(F), which requires notice be
given to an abutting upland property owner before the City issues a new permit for a pier
that will encroach in front of that person’s property: “In areas where existing piers and
floats encroach in front of abutting upland property owned by others, a new permit
approved by the Harbor Commission shall be required upon: [¶] . . . [¶] 3. Any change of
existing ownership of the abutting upland property owned by the permittee or upon the
death of the permittee; [¶] . . . [¶] Before the Harbor Commission acts on the new permit,
the owner of the abutting upland property, in front of which the harbor facility

                                             15
encroaches, shall be notified in writing of the meeting in which the new permit will be
considered.” (Italics added.) This code section is inapplicable here, however, because it
applies to pier permits, not leases. Unlike permits for encroaching piers, commercial
leases for encroaching piers are exempt from notice requirements. (See NBMC §
17.60.060(E).)
              Riddle insists NBMC section 17.35.020(F)’s notice requirements apply to
both permits and leases. In support, she relies on the recitals to Ordinance No. 2013-27,
which amended section 17.60.060(E) and other NBMC sections on leases and permits for
tideland piers. According to these recitals, in enacting the ordinance, the City desired to
“codify[] the Harbor Resources Manager’s interpretation of Subsection 17.60.060(E),
which allows commercial piers to encroach in front of adjacent property but does not
relieve a person from compliance with Subsection 17.35.020(F).” (Italics added.) Thus,
Riddle contends section 17.60.060(E) should not be read as eliminating the
section 17.35.020(F) notice obligation.
              Again, we are not persuaded. Notwithstanding that recital, there is no
language in the actual NBMC code sections, section 17.35.020(F) and 17.60.060(E),
suggesting that section 17.35.020(F)’s notice requirements apply to commercial tidelands
leases. To the contrary, section 17.60.060 expressly states commercial tidelands leases
“are exempt from any provision requiring involvement of the owner or long-term lessee
                                                                    9
of an abutting upland property.” (§ 17.60.060(E), italics added.)

       9
              As the trial court observed in its statement of decision: “The City’s
municipal code is not a model of clarity but read together these provisions seem to draw a
distinction between residential piers and commercial piers with the former species alone
requiring notice to abutting upland owners of the meeting where a new permit may issue
regarding the encroachment. Commercial piers in contrast may be approved by the City
Manager alone by permit or lease and do not require ‘involvement’ of the upland abutting
land owner nor any sort of public ‘meeting’ for which notice might be applicable.
Regardless there is no requirement that the city provide any notice before it approves a
commercial pier lease in the tidelands.” (Original bold removed.)


                                             16
              Riddle contends constitutional due process principles required the City to
provide her notice and an opportunity to object to the lease. But “only those
governmental decisions which are adjudicative in nature are subject to procedural due
process principles. Legislative action is not burdened by such requirements.” (Horn v.
County of Ventura (1979) 24 Cal.3d 605, 612.) The City’s issuance of the lease was
legislative in nature. (See Mike Moore’s 24-Hour Towing v. City of San Diego (1996)
45 Cal.App.4th 1294, 1303 [“public entity’s ‘award of a contract, and all of the acts
leading up to the award, are legislative in character’”].) It was thus not subject to due
process principles.
              Further, even if the issuance of the lease were adjudicatory rather than
legislative, notice was not required here because, as we have already explained, the lease
did not implicate a significant property right. (See Horn, supra, 24 Cal.3d at p. 616
[“constitutional notice and hearing requirements are triggered only by governmental
action which results in ‘significant’ or ‘substantial’ deprivations of property, not by
agency decisions having only a de minimis effect on land”].) Even assuming that Riddle
has littoral rights in the tidelands near her property, those rights are at best “qualified
right[s,] at all times subordinate to the paramount right of the state” and its grantees.
(Fager, supra, 39 Cal.App.2d at p. 31, italics added.) For this reason, an “upland owner
who does not own title to the submerged land or tide land in front of [her] property”
cannot maintain a due process claim against the State or its grantee because her littoral
rights, “under the law in this state, [are] subject to being terminated at will by any
disposition which the state may choose to make of such submerged lands or tide lands.”
(Ibid.)
              We therefore conclude the City was not required to give formal notice to
Riddle or conduct a public hearing before entering into the Vallely lease. Judgment for
Defendants on Riddle’s due process claim was proper.



                                              17
       5.     The Brown Act Claim
              Finally, we consider Riddle’s fourth cause of action for violation of the
Brown Act, which requires the “legislative body of a local agency” to conduct open and
public meetings except as otherwise provided. (Govt. Code, § 54950 et seq.) Riddle
sought a declaration that the City violated the Brown Act by not publicly reporting the
issuance of the lease to Vallely or the City’s settlement of Vallely’s appeal concerning his
permit transfer request. The trial court found no Brown Act violation. The parties agree
that we review the ruling, which presents a pure question of law, de novo.
              We can find no Brown Act violation. The City Council was not required to
approve or discuss the City Manager’s issuance of the lease at a public meeting. The
solitary act of an individual public official—in this instance, the City Manager—is not an
act by a legislative body subject to the Brown Act. (Golightly v. Molina (2014)
229 Cal.App.4th 1501, 1514 [“it is collective decisionmaking by a legislative body, not
the solitary decisionmaking of an individual public official, which is subject to the Brown
Act”]; see Govt. Code, § 54952 [defining “legislative body”].)
              Riddle asserts the Brown Act required the City Council to publicly report
the issuance of the lease because it was issued in exchange for the dismissal of Vallely’s
appeal and thus amounted to a “Secret Settlement Agreement,” which the City Council
surreptitiously approved. But the trial court found “zero evidence that the City Council
(in some secret meeting or otherwise serially) approved any sort of formal settlement
with Vallely. Instead, the evidence demonstrated this ‘resolution’ of the Vallely litigation
                                                                          10
was handled at the staff level—without the involvement of the Council.”        Riddle cites


       10
               As the trial court explained, “[t]he only City Council Meeting where the
Vallely permit-transfer litigation was discussed was on January 27, 2015 [when the
litigation was still pending]. [Citation.] There was no evidence that any settlement was
approved by the City at this meeting (or any meeting) and the City credibly denied ever
reaching a ‘settlement’ with Vallely. The lease agreement was negotiated after this
closed session and not signed until 3/11/15. While the lease may have resolved the then

                                            18
nothing in the record to undermine these findings. She asks us to infer from the
“suspect” timing of the lease issuance and the dismissal that the City Council was
involved in the settlement, asserting it is “axiomatic” that the City Council directed the
city attorney to settle the Vallely litigation during a closed session. This is pure
conjecture and runs contrary to the evidence cited by the trial court in its statement of
decision.
              Riddle also suggests the Brown Act requires all settlement agreements
resolving city litigation to be reported in open sessions of the City Council. Not so. The
Brown Act allows a local agency’s legislative body to hold closed sessions to confer with
legal counsel regarding pending litigation, provided the legislative body later publicly
reports a settlement of the pending litigation after the settlement is final. (Govt. Code,
§§ 54956.9, subd. (a)), 54957.1, subd. (a)(3).) But no such closed session occurred here,
so no public reporting was required. Simply put, the fact that the lease mooted or
resolved the Vallely appeal did not require the City Council to take up the resolution of
the Vallely appeal during either an open session or closed session.
              For these reasons, we conclude the trial court properly entered judgment for
the City on Riddle’s Brown Act cause of action.




pending litigation, as Vallely immediately dismissed his appeal upon receipt of the lease,
this does not mean that the City Council authorized any ‘settlement’ of the litigation.”
The court also found “nothing sinister” in the settlement of Vallely’s appeal. The court
explained: “As Vallely testified, during the course of his litigation against the City he
became aware that the City’s rules and procedures for approving commercial piers had
changed. Rather than continuing his unsuccessful fight with the City over an effort to
compel a transfer of his parents’ pier permit, he pursued the alternative of his own long-
term lease. Contrary to Plaintiff’s assertion, there was no evidence that the legislative
amendments creating this opportunity had anything to do with ‘settling’ with Vallely.
Instead, these changes were in the works even before Vallely filed his lawsuit and were
implemented before any adverse judicial decision on his writ petition. A dismissal of his
lawsuit naturally and understandably followed the approval of the lease.”


                                              19
                                        DISPOSITION
              The judgment is affirmed. Defendants shall recover their costs on appeal.
(Cal. Rules of Court, rule 8.278(a).)




                                                 GOETHALS, J.

WE CONCUR:



MOORE, ACTING P. J.



ARONSON, J.




                                            20